Citation Nr: 1400611	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a lumbar vertebral fracture L1 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2010 substantive appeal, the Veteran requested that he be scheduled for a Travel Board Hearing.  He was scheduled for an appropriate hearing on May 16, 2012.  However, the March 26, 2012 VA letter notifying him of this hearing was mailed to him at an incorrect address and was returned by the postal service as undeliverable.  Accordingly, the Veteran failed to appear for his hearing.

The Veteran had provided the RO with his correct mailing address in his June 2010 substantive appeal and in a VA Form 21-4138 dated March 31, 2011.  However, the March 26, 2012 VA letter notifying him of his hearing was mailed to an old address, as had been reported on the Veteran's January 2009 notice of disagreement.  Accordingly, on remand the Veteran should be scheduled for a Travel Board hearing and notice of the hearing must be mailed to him at his current address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO.  Notice of the hearing must be mailed to the Veteran at his current mailing address.  See VA Form 9, dated June, 9, 2010.  A copy of the notification letter should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

